United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-589
Issued: September 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 6, 2007, terminating his compensation
for wage loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage loss effective September 6, 2007.
FACTUAL HISTORY
The record indicates that two claims for compensation were administratively combined
under OWCP File No. 060617121. Appellant filed an occupational illness claim (Form CA-2)
on July 5, 1994 alleging his carpal tunnel syndrome was causally related to his federal
employment as a letter sorting machine clerk. On February 2, 1995 he filed a Form CA-2
alleging that he sustained a left elbow cubital tunnel injury as a result of his letter sorting

machine activities. The accepted conditions, according to Form CA-800 (FECA Nonfatal
Summary) were bilateral carpal tunnel syndrome, right cubital tunnel syndrome and left elbow
cubital tunnel syndrome. An October 31, 2006 statement of accepted facts reported that the
accepted conditions included left lateral epicondylitis and right ulnar nerve lesion.
On February 16, 1996 the Office issued a schedule award for a 12 percent right arm
impairment and a 6 percent left arm impairment. Appellant received a schedule award for a 10
percent permanent impairment to his left arm on November 6, 1997. He retired from federal
employment in May 2005 and began receiving compensation for wage loss.
The attending physician, Dr. Luis Pagani, a neurologist, opined in a June 29, 2006 report
that the left lateral epicondylitis and bilateral carpal tunnel syndrome had not resolved. He
opined that appellant was totally disabled and he expected the disability to be permanent.
Dr. Pagani also indicated that appellant was disabled due to a service-connected post-traumatic
stress disorder and was being treated at a Veterans’ hospital.
The Office referred appellant for a second opinion examination by Dr. Richard Sheridan,
an orthopedic surgeon. In a report dated November 28, 2006, Dr. Sheridan provided results on
examination and reviewed medical evidence. He stated that the objective findings supporting
residuals of the compensable conditions were positive Phalen signs bilaterally, hypesthesia in the
median and ulnar nerves, positive Froment sign on the right and tenderness over the left lateral
epicondyle. Dr. Sheridan completed a work capacity evaluation (OWCP-5c) indicating that
appellant could work eight hours with restrictions of 10 pounds lifting, pushing and pulling. In a
report dated January 4, 2007, Dr. Pagani disagreed with Dr. Sheridan as to appellant’s disability
for work. He reiterated that appellant was totally disabled.
The Office found that a conflict in medical opinion arose between Dr. Pagani and
Dr. Sheridan. Appellant was referred to Dr. Martyn Goldman, a Board-certified orthopedic
surgeon, selected as the impartial medical specialist. In a report dated February 21, 2007,
Dr. Goldman provided a history and results on examination. He stated that the objective findings
to support residuals for the compensable conditions were decreased two-point discrimination in
both hands. Dr. Goldman opined that most of appellant’s present symptomatology was related to
a chronic pain syndrome, which was not related to the compensable injury. He completed an
OWCP-5c, checking a box “no” regarding whether appellant could work eight hours with
restrictions. In the section of the form regarding specific limitations, however, Dr. Goldman
appeared to indicate that appellant could work eight hours sitting. He also checked restrictions
as to reaching, pushing, pulling, lifting and repetitive movements of the wrist and elbow.
On March 15, 2007 the Office requested Dr. Goldman provide an additional report
regarding an employment-related disability. By report dated April 2, 2007, Dr. Goldman noted
that the two-point discrimination did produce results outside normal limits. As to work
restrictions, he indicated that he would withdraw restrictions such as reaching above shoulder, as
pain was not to be considered, and the restrictions against pushing, pulling and lifting were based
on the back examination, which was not an accepted condition. Dr. Goldman concluded that the
remaining restrictions would be against repetitive wrist movements. He completed an OWCP-5c
dated April 25, 2007 and again checked a box “no” as to working eight hours with restrictions.

2

Dr. Goldman checked a limitation on wrist and elbow movement, without indicating the number
of hours. He did not provide further information.
Thereafter, the Office referred appellant for a second referee examination by Dr. Martin
McTighe, a Board-certified orthopedic surgeon. In a report dated July 2, 2007, Dr. McTighe
provided a history and results on examination. He reported diffuse tenderness in the cervical
spine, shoulders, arms and hands, noting pressure appeared to cause a disproportionate degree of
pain. Dr. McTighe reported dysesthesias distributed in a nearly equal degree over the ulnar,
radial and median nerve, with Phalen’s and Tinel’s inconclusive due to global hypersensitivity.
He further stated:
“It is my opinion that this individual demonstrates no objective findings to
support disability from the compensable injury as listed on the statement of
[accepted] facts. In my opinion the claimant is capable of performing his regular
duties as a letter sorting machine operator without restrictions as far as the
compensable injuries are concerned. Objective findings in this examination
appeared to be exclusively those of a hypersensitivity that is the result of chronic
pain syndrome. This individual has reached maximum medical improvement and
the limitations resulting from his chronic pain syndrome are permanent. It is my
opinion that further medical treatment for the compensable injuries is
unwarranted. The need for psychiatric intervention is not excluded.”
By letter dated August 3, 2007, the Office notified appellant that it proposed to terminate
his compensation for wage loss. Appellant submitted a July 2, 2007 report from Dr. Pagani that
indicated appellant continued to report pain. In an August 11, 2007 statement, he alleged that he
suffered harassment from his supervisors and his employment exacerbated his post-traumatic
stress disorder. Appellant indicated that he had to retire in May 2005 because of his emotional
issues.
By decision dated September 6, 2007, the Office terminated compensation for wage loss
based on the weight of the medical evidence.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his employment, the Office may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.1
It is well established that when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.2

1

Patricia A. Keller, 45 ECAB 278 (1993).

2

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

3

ANALYSIS
In this case, there was a conflict in the medical evidence regarding the nature and extent
of appellant’s continuing employment-related disability. The attending physician, Dr. Pagani,
reported that appellant was totally disabled from his employment injuries, while the second
opinion physician, Dr. Sheridan, indicated that appellant could work with restrictions. The
Federal Employees’ Compensation Act provides that, if there is a disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make the examination.3
The Office initially referred appellant to Dr. Goldman for the referee examination. His
reports, however, did not resolve the conflict. In a February 21, 2007 report, Dr. Goldman
reported decreased two-point discrimination in both hands, but he also stated that most of
appellant’s symptoms were related to chronic pain syndrome, which is not an accepted
employment-related condition. As to employment-related disability, the February 21, 2007
OWCP-5c did not provide a clear opinion as to appellant’s capacity for work. Dr. Goldman
appeared to indicate that appellant could work a sedentary position with restrictions at eight
hours a day, as he reported that appellant could sit for eight hours. On the other hand, he
checked a box “no” regarding appellant’s ability to work eight hours with restrictions. The
Office properly requested clarification from Dr. Goldman. On April 2, 2007 he indicated his
belief that some of the limitations previously noted on his OWCP-5c would not be considered
employment related, but the April 21, 2007 OWCP-5c did not clarify the issue presented.
Although it listed fewer limitations, it did not explain how many hours appellant could work with
the reported limitations on wrist and elbow movements. Dr. Goldman’s reports did not clearly
establish the nature and extent of any continuing employment-related disability.
Since the Office was unable to obtain clarification from Dr. Goldman, it referred
appellant for referee examination by Dr. McTighe.4 In his July 2, 2007 report, Dr. McTighe
noted findings such as dysesthesias over the ulnar, radial and median nerve, but he found the
results to be causally related to a chronic pain syndrome. The diagnosed condition of chronic
pain syndrome is not accepted as an employment-related condition. Dr. McTighe explained that
there were no findings related to the employment injuries, and appellant was not prevented from
performing his letter sorting machine duties because of an employment-related condition.
As noted above, a rationalized medical report from a referee physician is entitled to
special weight. The Board finds that Dr. McTighe’s report resolves the conflict in the medical
evidence and is entitled to special weight. Dr. McTighe’s provided an unequivocal opinion that
the only objective examination finding was hypersensitivity related to a chronic pain syndrome,
not the accepted employment injuries. It represents the weight of the evidence, and the Office
met its burden of proof to terminate compensation for wage loss effective September 6, 2007.

3

5 U.S.C. § 8123(a). This is called a referee examination according to 20 C.F.R. § 10.321 (2008).

4

Office procedures indicate the Office may seek a second referee examination if the original referee physician
fails to provide an adequate and clear response to a specific request for clarification. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.13(a)(2) (November 1996).

4

The Board notes that appellant appeared to indicate that he felt his inability to work as of
May 2005 was related to an emotional condition resulting from actions of his supervisors.
Appellant may pursue a claim for an emotional condition, but that issue is not before the Board
on this appeal and the Board offers no opinion on the merits of a hypothetical claim.
CONCLUSION
The Office met its burden of proof as the weight of the medical evidence was sufficient to
establish that employment-related disability had ceased as of September 6, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2007 is affirmed.
Issued: September 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

